
	
		III
		110th CONGRESS
		2d Session
		S. RES. 655
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Bond (for himself,
			 Mr. Rockefeller, and
			 Mr. Whitehouse) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To improve congressional oversight of the
		  intelligence activities of the United States.
	
	
		Whereas the Select Committee on Intelligence of the Senate
			 was created by Senate Resolution 400 in the 94th Congress to oversee and make
			 continuing studies of the intelligence activities of the United States;
		Whereas Senate Resolution 400 specifically required that
			 the Select Committee on Intelligence be composed of at least two cross-over
			 members, with one such member from each party, from the Committee on
			 Appropriations, the Committee on Armed Services, Committee on Foreign
			 Relations, and the Committee on the Judiciary of the Senate, which would
			 provide such Committees with member insight into intelligence oversight
			 matters;
		Whereas the National Commission on Terrorist Attacks Upon
			 the United States (referred to in this Resolution as the 9/11
			 Commission) conducted a lengthy review of the facts and circumstances
			 relating to the terrorist attacks of September 11, 2001, including those
			 relating to the intelligence community, law enforcement agencies, and the role
			 of congressional oversight and resource allocation;
		Whereas in its final report, the 9/11 Commission found
			 that under the Rules of the Senate and the House of Representatives in effect
			 at the time the report was completed, the committees of Congress charged with
			 oversight of the intelligence activities lacked the power, influence, and
			 sustained capability to meet the daunting challenges faced by the intelligence
			 community of the United States;
		Whereas in its final report, the 9/11 Commission further
			 found that as long as oversight is governed by such rules of the Senate and the
			 House of Representatives, the people of the United States will not get the
			 security they want and need;
		Whereas in its final report, the 9/11 Commission further
			 found that a strong, stable, and capable congressional committee structure is
			 needed to give the intelligence community of the United States appropriate
			 oversight, support, and leadership;
		Whereas in its final report, the 9/11 Commission further
			 found that the reforms recommended by the 9/11 Commission in its final report
			 will not succeed if congressional oversight of the intelligence community in
			 the United States is not changed;
		Whereas the 9/11 Commission recommended structural changes
			 to Congress to improve the oversight of intelligence activities;
		Whereas Congress has enacted some of the recommendations
			 made by the 9/11 Commission and is considering implementing additional
			 recommendations of the 9/11 Commission;
		Whereas the Senate adopted Senate Resolution 445 in the
			 108th Congress to address some of the intelligence oversight recommendations of
			 the 9/11 Commission by abolishing term limits for the members of the Select
			 Committee on Intelligence, clarifying jurisdiction for intelligence-related
			 nominations, and streamlining procedures for the referral of
			 intelligence-related legislation, but other aspects of the 9/11 Commission
			 recommendations regarding fiscal oversight of intelligence have not been
			 implemented;
		Whereas, in Senate Resolution 445 in the 108th Congress,
			 the Senate provided for the establishment of a Subcommittee on Intelligence of
			 the Committee on Appropriations and gave it jurisdiction over funding for
			 intelligence matters;
		Whereas there remains a need to improve congressional
			 oversight of the intelligence activities of the United States and provide a
			 strong, stable, and capable congressional committee structure to provide the
			 intelligence community appropriate oversight, support and leadership;
			 and
		Whereas there also remains a need to implement a key 9/11
			 Commission recommendation to make structural changes within Congress to improve
			 the oversight of intelligence activities and provide vigilant legislative
			 oversight to assure that such activities are in conformity with the
			 Constitution and laws of the United States: Now, therefore, be it
		
	
		That Senate Resolution 445, 108th Congress,
			 agreed to October 9, 2004, is amended by striking section 402 and inserting the
			 following:
			
				402.Subcommittee
				related to intelligence appropriations
					(a)EstablishmentThere
				is established in the Committee on Appropriations of the Senate a Subcommittee
				on Intelligence.
					(b)JurisdictionThe
				Subcommittee on Intelligence established under subsection (a) shall have
				exclusive jurisdiction over all funding for the National Intelligence Program,
				as defined in section 3(6) of the National Security Act of 1947 (50 U.S.C.
				401(a)(6)).
					(c)ProcedureThe
				Subcommittee on Intelligence established under subsection (a) shall approve for
				full committee consideration an annual appropriations bill for the National
				Intelligence Program. Upon approval by such Subcommittee on Intelligence, the
				annual appropriations bill for the National Intelligence Program shall be
				considered by the full Committee on Appropriations of the Senate, without
				intervening review by any other subcommittee. Upon approval by the full
				Committee on Appropriations, the bill shall then be reported to the Senate for
				consideration.
					(d)Composition
						(1)Members of the
				Select Committee on Intelligence
							(A)In
				generalMembers of the
				Committee on Appropriations of the Senate who are also members of the Select
				Committee on Intelligence of the Senate shall have automatic membership on the
				Subcommittee on Intelligence established under subsection (a).
							(B)Ex officio
				memberIf the Chairman or Vice Chairman of the Select Committee
				on Intelligence of the Senate is not also a member of the Committee on
				Appropriations of the Senate, then such Chairman or Vice Chairman shall serve
				as an ex officio member of such Subcommittee on Intelligence.
							(2)Subcommittee on
				Defense AppropriationsThe
				Chairman and Ranking Member of the Subcommittee on Defense of the Committee on
				Appropriations of the Senate shall have automatic membership on such
				Subcommittee on Intelligence.
						(3)Chairman and
				Ranking MemberThe Chairman and Ranking Member of such
				Subcommittee on Intelligence shall be selected from among those members who are
				both members of the Committee on Appropriations and the Select Committee on
				Intelligence of the Senate.
						(4)Other
				assignmentsAssignment to, and a role on, such Subcommittee on
				Intelligence shall not count against any other committee or subcommittee role
				or assignment of any member of the Committee on Appropriations of the
				Senate.
						(e)Staff
						(1)Authority to
				hireThe Chairman and Ranking Member of the Subcommittee on
				Intelligence established under subsection (a) shall, in consultation with the
				Chairman and Ranking Member of the Committee on Appropriations of the Senate,
				select, designate, or hire staff for such Subcommittee.
						(2)Access to
				classified informationA member of the staff of such Subcommittee
				on Intelligence may not be given access to classified information by such
				Subcommittee unless such staff member has received an appropriate security
				clearance, as determined by such Subcommittee in consultation with the Director
				of National
				Intelligence.
						.
		
